DETAILED ACTION
This action is responsive to the amendment received 26 April 2021.  The amendment has been entered.
Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Claim Objections
Claims 9, 20, 21, 23, 33, 35, and 37 are objected to because of the following informalities:
Claim 9, line 11, is currently amended to recite “…a bonded stack comprising the, the support wafer…” (emphasis added).  It appears Applicant intended to recite “…a bonded stack comprising the wafer, the support wafer…”, which would be consistent with amended independent claims 24 and 29.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 20-21, 23, 29-30, 32-37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 29 each recite “the support substrate” in line 14, each instance lacking antecedence.
With respect to the coefficients of thermal expansion (CTE) in claims 9, 23, 29, and 32, it is noted the claims are not limited to any particular materials or temperatures.  The CTE depends on the temperature, and while at room temperature one material may have a higher CTE than another, at an 


    PNG
    media_image1.png
    656
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    783
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    564
    758
    media_image3.png
    Greyscale


With respect to the equations recited in claims 23 and 32, none of the claims require the growth substrate to be a different material than either of the other two bonded wafers, and if the growth substrate is the same material as either of the stress-compensating or support wafers, then the equations cannot be used to select anything, they will simply equal zero.  The equations are only applicable when the growth substrate is a different material from the other two bonded wafers however this is not recited in any of claims 9, 23, 29, or 32.  It is unclear how the equations can be used to select materials or thicknesses of the support and stress-compensating wafers if the growth substrate is the same material as either of the other two wafers.

Allowable Subject Matter
Claims 24-28 and 38 are allowed.

Response to Arguments
Applicant did not submit arguments pertaining to the prior Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822